Citation Nr: 0304242	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  00-08 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran had active duty from August 1967 to August 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which in pertinent part determined that new 
and material evidence had not been submitted to reopen the 
claim of entitlement to service connection for 
gastrointestinal pathology (claimed as a stomach disorder).   

In an August 2001 decision, the Board determined that new and 
material evidence had been submitted to reopen the claim of 
entitlement to service connection for a gastrointestinal 
disorder.  The Board also found that a remand of this claim 
was necessary so that the RO could undertake additional 
development.  The record reflects that the requested 
development was completed by the RO.  

In November 2002, the veteran gave testimony at a video-
conference hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing is of record.

At his November 2002, the veteran raised the claim of 
reopening a prior denial of entitlement to service connection 
for a back disability.  This issue is not properly before the 
Board at the present time and it is not inextricably 
intertwined with the issue on appeal.  Therefore, this matter 
is referred to the RO for the appropriate action.


FINDING OF FACT

1.  All evidence required for an equitable determination on 
the issue decided below has been obtained.

2.  The medical evidence does not show that any current 
gastrointestinal disorder is causally related to veteran's 
active service.


CONCLUSION OF LAW

A gastrointestinal disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual background

The veteran's service medical records show that in August 
1967 the veteran reported having had stomach problems for 
three years, for which he was given Gelusil.  In November 
1967 a notation was entered for possible ulcers, and he was 
given Mylanta and Gelusil.  The treating physician found in 
December 1967 that the veteran's symptoms were compatible 
with peptic ulcer disease, again gave the veteran Mylanta, 
and scheduled an upper gastrointestinal X-ray study.  
Although the results of the X-ray study are not specifically 
referenced, a January 1968 treatment record indicates that 
the veteran had a history of esophagitis and gastritis, but 
make no reference to peptic ulcer disease.  At that time, the 
veteran had a two-day exacerbation of gastrointestinal 
symptoms and was given additional medication.  In December 
1968, his complaints of gastric pain, nausea, and vomiting 
were attributed to gastrointestinal syndrome.  He again 
complained of stomach pain in May 1969.  In conjunction with 
his February 1969 separation examination, the veteran denied 
having frequent indigestion, stomach, or intestinal trouble.  
The physical examination revealed no relevant abnormalities.

During an October 1969 VA medical examination, the veteran 
denied having any problems with his stomach.  The medical 
examiner noted, based on review of the service medical 
records, that the veteran had received treatment for 
abdominal pain.  

The veteran also underwent a gastroenterology examination, 
during which he denied having any stomach or intestinal 
problems since June 1969.  He did complain of infrequent 
nausea and vomiting, and the examiner noted that the veteran 
tended to be very nervous.  On examination he was found to be 
obese, but no other abnormalities were noted.  The 
examination included an upper gastrointestinal X-ray study, 
which was negative.  The examiner stated that no 
gastrointestinal disease was found as a result of the 
examination.

In statements of March 1970, April 1971, and May 1971, the 
veteran claimed to have had problems with his stomach while 
in military service.  However, he did not report having 
received any treatment following his separation from service.

A hospital summary from a VA medical center (VAMC) shows that 
the veteran was hospitalized from April to June 1971 for 
nerves, which resulted in a diagnosis of an inadequate 
personality.  In addition to nervous symptoms, he complained 
of gas pains on the right side of the abdomen.  Diagnostic 
testing revealed no evidence of a gastrointestinal disorder.  
The treating physician noted that the veteran was markedly 
obese, and he was put on a diet.  The hospital summary does 
not refer to any prior admissions or relevant medical 
history.

A December 1991 VA hospital summary indicates that during 
hospitalization for an unrelated disorder the veteran 
reported having a history of peptic ulcer disease.  He was 
also taking Tagamet and Maalox for the claimed disorder.

During a July 1992 hospitalization for an unrelated injury, 
the veteran again reported having a history of peptic ulcer 
disease for which he took Tagamet and Maalox.

Medical records from the Port Arthur Community Health Clinic 
dated from March 1993 to January 1994 show that the veteran 
was given Tagamet, Zantac, and Prilosec, but the specific 
impairment for which the drugs were given and clinical 
findings pertaining to a gastrointestinal disorder were not 
described.

The veteran underwent VA medical and neurological 
examinations in July 1994 in conjunction with his claim for 
pension benefits.  It was noted that his "past medical 
history" was negative for peptic ulcer disease, although he 
reported that he had been treated with Tagamet and Maalox for 
peptic ulcer disease for the previous 15 years.  He did not 
take the medication on a regular basis, but used antacids 
when he became symptomatic.  Physical examination of the 
abdomen revealed no abnormalities.

VA outpatient treatment record dated in June 1995 provided a 
diagnosis of peptic ulcer disease.

VA treatment records dated from January 1998 to March 2002 
show the veteran's diagnoses included a history of 
gastroesophageal reflux disease, possible gastroesophageal 
reflux disease, or actual gastroesophageal reflux disease.  
The treatment records do not show any clinical or diagnostic 
findings indicative of a gastrointestinal disorder.

During his November 2002 video-conference hearing before the 
undersigned, the veteran testified that he began to 
experience stomach problems in 1969.  He was hospitalized and 
X-rays were taken.  He was given Mylanta.  He was told that 
he had gastrointestinal problems.  Following his separation 
from service he has continued to experience stomach problems.  
His sister testified that the veteran had continuously 
suffered with stomach problems from the time of his 
separation from the military to the present.


II.  Duty to Notify and Assist

Initially, the Board is satisfied that all relevant facts 
regarding the issue decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§  5103, 5103A, 5107(a) (West 1991 
& Supp. 2002).  As discussed below, the development conducted 
by VA in this case fully meets the requirements of the old 
provisions of 38 U.S.C.A. § 5107(a) (West 1991) and the new 
provisions of 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002).  
The Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 C.F.R. § 3.159 (2002).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application. 

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In the Board's remand of August 2001 and VA 
letter of November 2001, VA informed the veteran of the 
actions he must take and the type of evidence required in 
order to establish his current claim.  These documents 
specifically informed the veteran of the type of medical 
evidence required to substantiate his claim for entitlement 
to service connection for a gastrointestinal disability.  
Both the Board's remand of August 2001 and the VA letter of 
November 2001 informed the veteran of the type of actions 
that were required of him, to include his identification of 
pertinent evidence and his own attempt to obtain and forward 
this evidence to VA.  These documents also informed the 
veteran of the development that would be completed by VA in 
substantiating his claims, to include obtaining pertinent 
medical records and a VA examination, if appropriate.  In the 
statement of the case (SOC) of June 2000 and the supplemental 
statement of the case (SSOC) of June 2002, VA specifically 
notified the veteran of the evidence that it had considered, 
the pertinent laws and regulations, and the reasons and bases 
for its decision.  In addition, the statutes and regulations 
governing VA's duty to notify and assist were effectively 
changed in November 2000.  The veteran received notification 
of the old provisions in the SOC of June 2000 and of the new 
provisions in the letter of November 2001.  The veteran and 
his representative were provided the opportunity to submit 
additional argument based on these changes.  Based on the 
above analysis, the Board finds the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) have been 
met.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§  
5107(a), 5103A; 38 C.F.R. § 3.159(c).  The Board finds that 
all records pertinent to the current claim in the possession 
of the Federal government have been obtained, to include VA 
medical records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 
3.159(c)(2), (3).  VA has obtained the veteran's service 
medical records and his available VA treatment records.  The 
veteran is currently in receipt of Social Security 
Administration disability benefits.  However, the SSA award 
decision of November 1995 clearly indicates that these 
benefits were granted on the basis of his back disabilities.  
This decision does not describe any evidence reviewed by SSA 
regarding the claimed gastrointestinal disability.  Based on 
the SSA decision, the Board finds that the medical evidence 
reviewed by the SSA does not contain any evidence pertinent 
to the current claim before VA, and development of this 
evidence is not required for an equitable decision.  In 
addition, the majority of the evidence noted in the SSA 
decision's list of exhibits has been obtained by VA and is in 
the veteran's claims file for review.  The veteran has not 
indicated that he is in receipt of Workers' Compensation.  
When specifically requested to identify pertinent evidence 
regarding his claim for service connection, the veteran only 
identified VA treatment records in correspondence of February 
and March 2002.  These medical records were obtained in April 
2002.  There is no indication that other Federal department 
or agency records exist that should be requested.  See 
38 U.S.C.A. § 5106.  The Board notes that a VA compensation 
examination was not obtained during the pendency of this 
appeal.  As the medical evidence of record is sufficient at 
the present time to make an equitable decision on this claim, 
that is, this evidence fully describes the veteran's 
treatment for his gastrointestinal complaints since his 
military service and provides the appropriate diagnoses, 
further development for such an examination is not warranted.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In addition, the RO has obtained private medical evidence 
that the veteran has identified as pertinent to his current 
claim.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  At 
his November 2002 Board hearing, the veteran testified that 
he had seen a private physician for his stomach complaints 
within one year of his separation from the military.  
However, he indicated that this physician was now deceased 
and that the veteran had been informed that these records had 
been destroyed.  As these records have been identified as 
destroyed, the Board finds that any further development of 
this evidence would simply be futile.  

The veteran has alleged that he received medical treatment at 
VA facilities in Texas since 1969.  These facilities informed 
the RO that treatment records dated prior to 1983 did not 
exist.  In the SOC of June 2000, the RO informed the veteran 
of the development it had conducted and that VA treatment 
records dated prior to 1983 did not exist.  There is no 
indication that any other pertinent evidence was not 
received.  Therefore, the duty to notify of the inability to 
obtain pertinent records has been met.  See 38 U.S.C.A. § 
5103A(b)(2), (3); 38 C.F.R. § 3.159(e).  The veteran was 
afforded the opportunity to have a hearing before VA and 
provided testimony at two Board hearings in June 2001 and 
November 2002.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affected the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is not a scintilla of evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Finally, the Board finds that further development is not 
required based on the Board's remand instructions of August 
2001.  See Stegall v. West, 11 Vet. App. 268 (1998).  Based 
on these remand instructions, the RO has requested the 
veteran to identify pertinent medical evidence, obtained 
pertinent medical evidence, clarified the veteran's appointed 
representative, adjudicated the claim under the provisions of 
the VCAA, and provided the veteran with the opportunity to 
request another Board hearing.  While the Board did discuss 
obtaining a VA compensation examination, this was left to the 
discretion of the RO adjudicators who apparently determined 
in the SSOC of June 2002 that such an examination was not 
necessary.  Thus, the RO's actions have fully complied with 
the remand instructions of August 2001.

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claim.  
38 U.S.C.A. 5103A(a)(2).  In addition, as the veteran has 
been provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


III.  Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 2002).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  A disability may be service-connected if it 
results from an injury or disease incurred in, or aggravated 
by, military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Notwithstanding, service connection 
may be granted for disease that is diagnosed after discharge 
from military service, when all of the evidence establishes 
that such disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002); see Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The Court also reiterated that, alternatively, either or both 
of the second and third elements can be satisfied, under 38 
C.F.R. § 3.303(b) (2002), by the submission of (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post- 
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999).  The Court 
further determined chronicity was not demonstrated when the 
sole evidentiary basis for the asserted continuous 
symptomatology was the sworn testimony of the appellant 
himself and when "no" medical evidence indicated continuous 
symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The Court held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The Court has clearly held that section 3.303 does not 
relieve a claimant of the burden of providing a medical 
nexus.  Rather, a claimant diagnosed with a chronic condition 
must still provide a medical nexus between the current 
condition and the putative continuous symptomatology.  Until 
the claimant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claimant 
cannot succeed on the merits of the claim.  Voerth, 13 Vet. 
App. at 120

Finally, when peptic (gastric or duodenal) ulcer disease 
becomes manifest to a degree of ten percent or more within 
one year from the date of separation from active service, it 
will be found to be service-connected even though there is no 
evidence of such disease during the period of service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a).


IV.  Service connection for a gastrointestinal disorder

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim that service connection is warranted for 
a gastrointestinal disorder to include gastroesophageal 
reflux disease and peptic ulcer disease.  

The veteran has contended that service connection should be 
granted for a gastrointestinal disorder.  Although the 
evidence shows that the veteran is currently diagnosed with 
gastroesophageal reflux disease, no competent medical 
evidence has been submitted to show that this disability is 
related to service or any incident thereof.  See Boyer v. 
West, 210 F.3d at 1353.

On the other hand, the record reflects that, although the 
veteran was treated several times during service for 
gastrointestinal symptomatology and noted to have a history 
of gastritis and esophagitis, when examined for separation in 
February 1969, a stomach abnormality was not described and 
the first post-service medical evidence of a gastrointestinal 
disorder is from 1993, more than 24 years after the veteran's 
separation from service.  Specifically, comprehensive VA 
examinations in October 1969 (that included a negative 
gastrointestinal X-ray) and July 1994 failed to find any 
chronic gastrointestinal disorder.  Moreover, post-service 
private treatment records show only a history of peptic ulcer 
disease.  The records also show diagnoses of gastroesophageal 
reflux disease without documented laboratory or clinical 
findings.  There is no confirmed diagnosis for a peptic ulcer 
within one year of the veteran's separation from military 
service.  Finally, none to the VA records attribute a current 
gastrointestinal disorder to active service or the one-year 
period after his separation from such service.  

The veteran's claim for service connection for a 
gastrointestinal disorder fails because he has not brought 
forth competent evidence of a nexus between the current 
diagnosis of a gastrointestinal disorder and his military 
service or the applicable presumptive period.  As noted 
above, the contemporaneous separation examination could not 
find any evidence of a chronic disability associated with the 
abdomen.  Moreover, there is no post-service medical evidence 
of any continuity of abdominal symptomatology extending from 
shortly after service to the present time.  The 
aforementioned gastrointestinal pathology was not shown until 
more than 24 years after service.  

The veteran, as a lay person, while competent to testify as 
to the symptoms he experienced in service or afterward, is 
not competent to opine as to a medical link between those 
symptoms and his present diagnosis, or to provide an etiology 
opinion as to those symptoms or to a current diagnosis.  See 
Rucker v. Brown, 10 Vet. App. at 75- 76.

The Board finds that the preponderance of the evidence does 
not support the grant of entitlement to service connection 
for a gastrointestinal disability, and there is no reasonable 
doubt to be resolved.  See 38 U.S.C.A. § 5107(b); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  While the 
veteran has provided lay evidence regarding the existence of 
a current disability and its relationship to his military 
service, this evidence is not competent to establish the 
required medical diagnosis and nexus opinion.  The Board 
finds that the examination reports prepared by competent 
medical professionals are more probative of the existence and 
etiology of a disorder or disability.  


ORDER

Entitlement to service connection for a gastrointestinal 
disorder is denied.  



		
	M. LEVI WRIGHT
	Acting Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

